Citation Nr: 0941327	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-29 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension with 
cardiomegaly.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby F. Rasputnis


INTRODUCTION

The Veteran served on active duty from August 1981 to 
September 1986 and from February 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Roanoke, Virginia regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied the 
Veteran's claim for service connection for hypertension, to 
include cardiomegaly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Prior to any re-adjudication on the merits of the claim for 
service connection for hypertension, the basis for the 
Veteran's claim must be clarified.  The Veteran claimed in 
her July 2005 Notice of Disagreement (NOD) that her 
hypertension, as diagnosed in 1999, was worsened by her 
service from February 2003 to October 2004.  However, on her 
VA-Form 9, certification of appeal, the Veteran appears to 
allege that she was initially diagnosed with hypertension 
during her first period of service.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist the Veteran in efforts to obtain 
pertinent evidence. See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The claims file reflects that the RO made 
efforts in October 2004 to obtain her complete service 
treatment records, but did not receive records from the 
Veteran's initial term of service and notified her in June 
2005 of the missing records.  In July 2005, the Veteran 
stated that she did not know what had happened to her earlier 
service treatment records and did not have access to them.  
Although the record reflects the RO's initial attempt to 
recover the Veteran's treatment record, there is no 
indication that the RO sought alternate sources of records 
(such as requests through the Personnel Information Exchange 
System (PIES) or inquiries to the National Personnel Records 
Center (NPRC)).  

Further, under the duty to assist, a medical examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 3.159(c)(4) 
(2008); See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Veteran has provided evidence of a 1999 diagnosis of 
hypertension and subsequent regular treatment of that 
disorder.  

The medical records associated with the claims file reveal 
that the Veteran was diagnosed with cardiomegaly by x-ray in 
June 2004, during her second term of active duty.  A December 
2004 VA examination, conducted by QTC Medical Services in 
Virginia Beach, reflects that the Veteran's hypertension was 
diagnosed in 1999 and that she reported her cardiomegaly as 
diagnosed in April 2003.   The inconsistencies (such as 
dates) between the report of the December 2004 examination 
and the Veteran's claim file -as well as the December 
examiner's reliance on the Veteran's self-report of medical 
history- indicates that her claims file was not reviewed 
concurrent with the examination.  

The December 2004 examiner did not provide any opinion as to 
the existence of a relationship between the Veteran's 
hypertension and either period of active service, but did 
state that the Veteran's cardiomegaly was diagnosed by x-ray 
only and did not result in any functional sequela. The Board 
notes that a January 2004 examiner (VA/QTC) evaluated the 
Veteran for tinnitus and migraines and provided an underlying 
diagnosis of uncontrolled high blood pressure.  The January 
2004 examiner stated that he did not see any service 
connection between her current diagnoses, but he provided no 
explanation for that statement and the examination report 
does not reflect any review of the Veteran's claims file.

Since the evidence reflects that the Veteran has a current 
diagnosis of hypertension, a medical opinion must be obtained 
to determine whether hypertension is etiologically related 
to, or was aggravated by, either term of the Veteran's active 
duty.  Since the Veteran was diagnosed, by x-ray, as having 
cardiomegaly during a period of active service, the medical 
opinion must note whether or not cardiomegaly is related to 
her hypertensive condition.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during wartime service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
1153; 38 C.F.R. § 3.306(b).

In this case the Veteran had hypertension upon entrance to 
her second term of active duty.  During this latter term of 
duty, the Veteran was diagnosed with cardiomegaly.  In 
addition, treatment records indicate that the Veteran's 
hypertension was assessed as well-controlled, fairly 
controlled, and uncontrolled during her second term of active 
duty.  As such, it is unclear whether the Veteran's pre-
existing hypertension increased in severity during this 
period of her service.  

As the relationship between the Veteran's active duty and her 
hypertension is unclear, and the relationship (if any) 
between her hypertension and the cardiomegaly is unclear, the 
Board finds that additional development is warranted prior to 
final adjudication of the issue of service connection for 
hypertension.

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the etiology, exact nature, or severity 
of a disability. See also 38 C.F.R. § 3.159 (2009).  VA has 
the authority to schedule a compensation and pension 
examination when such is deemed necessary, and the Veteran 
has an obligation to report for that examination.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain from the 
Veteran if she has received any medical 
treatment that is not evidenced by the 
current record.  The Veteran must be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC must then obtain these records 
and associate them with the claims 
folder.  If VA is unsuccessful in 
obtaining any identified medical records, 
it must inform the Veteran and provide 
him an opportunity to submit copies of 
the outstanding records.

2.	The RO/AMC will attempt to obtain the 
Veteran's missing service treatment 
records from the National Personnel 
Records Center (NPRC) or other 
appropriate sources.  If no records are 
available, a written notice should be 
provided to the Veteran and added to the 
claims file. 

3.	The RO/AMC must then schedule the 
Veteran for a VA examination to determine 
the current status of her hypertension, 
whether or not she currently has 
cardiomegaly, and whether there is any 
relationship between any cardiomegaly and 
hypertension. The following 
considerations will govern the 
examination:

a.	The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination. 
The examination report must reflect 
review of pertinent material in the 
claims folder.

b.	After reviewing the claims file 
and examining the Veteran, the 
examiner must provide an opinion as 
to whether or not her hypertension 
occurred in, or as a result of, her 
first term of active service.  The 
examiner also must provide an opinion 
as to whether or not the Veteran's 
hypertension was worsened by her 
second term of active service - 
specifying whether or not 
cardiomegaly is a symptom of the 
Veteran's hypertension.

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record. If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

d.	Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis. The report prepared must 
be typed.

4.	After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented.  If any 
report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.

5.	Thereafter, the RO/AMC must consider 
all of the evidence of record and re-
adjudicate the Veteran's claim for 
service connection of hypertension.  If 
the benefit sought on appeal remains 
denied, the Veteran and her 
representative must be provided a 
supplemental statement of the case 
("SSOC"). The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal. An appropriate period of time 
should be allowed for response. 
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is her responsibility 
to report for any examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008).  In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.  It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

